Citation Nr: 1136063	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-46 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to increased disability evaluations for bilateral foot plantar fasciitis and inferior calcaneal spur, to include initial compensable disability evaluations and a combined disability evaluation in excess of 10 percent as of May 4, 2010.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 










INTRODUCTION

The Veteran had active service from November 1988 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The Veteran's claims were originally treated as two separate issues - entitlement to a compensable disability evaluation for a right foot disability and entitlement to a compensable disability evaluation for a left foot disability.  However, in October 2010, the Veteran's claims were combined into a single issue and assigned a 10 percent disability evaluation for a bilateral foot disability under Diagnostic Code 5276. 






	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Arthritis has not been confirmed by X-rays in either of the Veteran's feet or ankles.  

2.  The Veteran has maintained a full range of motion of the ankles throughout the pendency of her claim.  

3.  As of May 4, 2010, the Veteran was diagnosed with claw foot; this disability is not manifested by limitation of dorsiflexion of either ankle or marked tenderness under the metatarsal heads.  

4.  Prior to May 4, 2010, the Veteran's bilateral foot disabilities were best characterized as mild rather than as moderate; as of May 4, 2010, they have been best characterized as mild to moderate, rather than as moderately severe.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial compensable disability evaluation for right foot plantar fasciitis and inferior calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5271, 5276, 5278, 5284 (2010).

2.  The criteria for establishing entitlement to a disability evaluation of 10 percent for right foot plantar fasciitis and inferior calcaneal spur, as of May 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).

3.  The criteria for establishing entitlement to an initial compensable disability evaluation for left foot plantar fasciitis and inferior calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5020, 5271, 5276, 5278, 5284 (2010).

4.  The criteria for establishing entitlement to a disability evaluation of 10 percent for left foot plantar fasciitis and inferior calcaneal spur, as of May 4, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims arise from her disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims.  

As to VA's duty to assist, VA has associated with the electronic claims folder the Veteran's service treatment records.  Also, in October 2008 and May 2010, she was afforded formal VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

When an unlisted disease, injury or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding a "99" for the unlisted condition.  38 C.F.R. § 4.27.



	(CONTINUED ON NEXT PAGE)
Facts

The Veteran contends that she is entitled to increased disability evaluations for her service-connected bilateral foot disabilities.  The Veteran was originally granted service connection for a right and left foot disability in the appealed December 2008 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 5099-5020, effective as of December 1, 2008.  VA received a timely notice of disagreement to the assigned ratings in January 2009.  This rating was affirmed in an October 2009 statement of the case, and the Veteran appealed this decision to the Board in November 2009.  Her bilateral foot disabilities were combined as one condition in an October 2010 rating decision, and a 10 percent disability evaluation was assigned under Diagnostic Code 5276, effective as of May 4, 2010.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

According to the Veteran's July 2008 separation examination, she was suffering from chronic plantar fasciitis in the right foot.  It was noted that she was unable to run more than one-half of a mile and that she could not stand for more than 20 minutes.  An earlier treatment record from September 2007 noted that the Veteran was complaining of bilateral foot pain that was worse on the right side.  It was noted that X-rays revealed some minor changes but nothing particularly significant.  Examination revealed a slight increased arch for the right foot compared to the left.  The feet were intact to sensation but there was some weakness in the intrinsic muscles of the foot with the right being a little worse than the left.  There was also tenderness to palpation near the attachment of the plantar fascia to the calcaneus.  Finally, she was found to have a slight decrease in ankle motion in plantar flexion as well as dorsiflexion.  It was concluded that the Veteran was exhibiting signs and symptoms consistent with plantar fasciitis and that there was a little bit of windlass effect with the great toe losing some extension with the ankle dorsiflexed.  A subsequent treatment record from November 2007 indicates that the Veteran was suffering from sharp intermittent pain that was worsened by extended weight bearing and running.  

Following her separation from active duty, the Veteran was afforded a VA examination in October 2008.  Regarding the right foot, the Veteran reported pain in the right heel that occurred constantly.  The Veteran indicated that she could function at the time of the pain but that it was very difficult.  At rest, the Veteran reported stiffness, but she denied pain, weakness, swelling and fatigue. The treatment was noted to be custom orthotics and intermittent physical therapy over the last four years.  The Veteran reported being unable to stand or walk for more than 20 minutes.  Regarding the left foot, the Veteran reported the same symptomatology.  However, she indicated that she did not experience any functional impairment as a result of her left foot.  

Examination of the right and left ankle revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  There was also no evidence of deformity.  Range of motion of the ankles bilaterally was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the feet did not reveal painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was moderate tenderness to palpation of the plantar surface on the right foot and slight tenderness on the left foot.  The examiner concluded that the Veteran did not have any limitation with standing and walking.  It was also noted that while she did require custom orthotics, she did not require orthopedic shoes, corrective shoes, arch supports, foot supports or build-up of the shoes.  X-ray findings, bilaterally, were abnormal, revealing an inferior calcaneal spur.  The examiner diagnosed the Veteran with bilateral foot plantar fasciitis and bilateral inferior calcaneal spurs.  

The Veteran was afforded an additional VA examination in May 2010.  The Veteran described pain in both feet, heels, and arches with a burning in the toes that occurred constantly.  She indicated that the pain was exacerbated by physical activity and pointing or curling of the toes.  The Veteran reported having pain at rest and pain and stiffness when walking or standing.  There was no weakness, fatigue, or swelling.  The Veteran reported that she had custom orthotics for her feet and that she could not perform prolonged walking or standing.  

Examination revealed the Veteran's posture and gait to be within normal limits.  There was no evidence of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The ankles revealed tenderness with no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage or subluxation.  Bilateral ankle dorsiflexion was to 20 degrees and bilateral plantar flexion was to 45 degrees, which was noted to be within normal limits.  The joints were noted to be additionally limited by pain following repetitive use.  The degree of additional limitation was not noted.  Examination of both feet revealed painful motion and moderate tenderness to palpation.  There was no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness or instability.  There was active motion in the metatarsophalangeal joint of both great toes.  The contraction and shortening of the plantar fascia was slight in degree, bilaterally, and there was a dropped forefoot on the right.  Pes planus was not present but the Veteran did have claw feet.  No hammer toes were found upon examination but dorsiflexion of all the toes produced pain.  Examination also revealed remarkable inward bowing of the Achilles tendon bilaterally with pain upon manipulation of the tendon.  Alignment of the tendon was normal when not weight-bearing.  The examiner diagnosed the Veteran with right plantar fasciitis with calcaneal spur and right ankle sprain, as well as left foot plantar fasciitis and inferior calcaneal spur with left ankle strain.  The effect on the Veteran's occupation and daily activities was noted to be mild to moderate.  

Analysis

Having reviewed the above evidence, the Board finds that the Veteran should be assigned separate 10 percent disability evaluations under Diagnostic Code 5284, rather than a combined 10 percent disability evaluation under Diagnostic Code 5276 for a moderate foot injury.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a 10 percent disability evaluation is warranted for moderate foot injuries; a 20 percent disability evaluation is warranted for moderately severe foot injuries; and a 30 percent disability evaluation is warranted for severe foot injuries.  38 C.F.R. § 4.71a.  According to the May 2010 VA examiner, the Veteran experienced mild to moderate impacts in her employment and her activities of daily living due to her right and her left foot disabilities, independently.  Since the Veteran's claim is already rated by analogy, the Board finds that it would be more beneficial to the Veteran to rate her claims separately under Diagnostic Code 5284, rather than as a single disability under Diagnostic Code 5276, as of May 4, 2010.  

However, a higher disability evaluation of 20 percent is not warranted as of May 4, 2010.  According to the May 2010 VA examination report, the Veteran's foot disabilities resulted in mild to moderate effects on her daily life and employment.  While it is true that the Veteran experiences pain and discomfort in her feet, she is still capable of standing, ambulating and performing her activities of daily living.  As such, it would be inappropriate to characterize her disability as a moderately severe foot injury.  See id.  

The preponderance of the evidence also demonstrates that the Veteran would not be entitled to a compensable disability rating under Diagnostic Code 5284, prior to May 4, 2010.  According to the October 2008 VA examination, the effect of the Veteran's disability was mild on her occupation and daily activities, affecting only her ability to run, jump, or walk for prolonged periods.  Also, while there was tenderness on examination, there was not painful motion, weakness, instability or impairment of the Achilles tendon.  It was also noted that the Veteran's symptoms and pain were relieved by her custom orthotics.  As such, her foot injuries would best be characterized as mild prior to May 4, 2010.  A mild foot injury is not compensated under Diagnostic Code 5284.  Id.  

The preponderance of the evidence of record also demonstrates that the Veteran is not entitled to compensable disability evaluations prior to May 4, 2010, or, disability evaluations in excess of 10 percent as of May 4, 2010, under any other relevant diagnostic code.  In the present case, the Veteran's claim was originally rated as analogous to Diagnostic Code 5020, which applies to synovitis.  This code is to be rated on limitation of motion of affected parts as degenerative arthritis.  Although this disability is to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

According to Diagnostic Code 5271, a 10 percent disability evaluation is warranted for moderate limitation of ankle motion and a higher disability evaluation of 20 percent is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.  Prior to May 4, 2010, the record contains no evidence of limitation of joint motion following separation from service.  According to a September 2007 in-service treatment record, the Veteran did have slight limitation of motion of the ankle.  However, according to the October 2008 VA examination performed after her separation from service, ankle range of motion was normal.  There was also no further limitation following repetition due to pain, weakness, or other symptomatology.  Likewise, according to the May 2010 VA examination, the Veteran had full range of motion of the ankle joint.  Therefore, higher disability ratings based on limitation of motion are not warranted.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

The October 2008 VA examiner concluded that the Veteran experienced no additional limitations due to pain, weakness or other symptomatology upon repetition.  However, according to the May 2010 VA examination report, the ankle joints were additionally limited by pain following repetitive use.  However, the examiner did not opine as to the degree of additional limitation following repetitive use.  According to Diagnostic Code 5271, a 10 percent disability evaluation is warranted for moderate limitation of ankle motion and a higher disability evaluation of 20 percent is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.  While the examiner did not explicitly state the degree of additional limitation, it would appear that the additional limitation was at most mild or moderate  Prior to repetition, the Veteran had no limitation of motion whatsoever in either ankle.  Furthermore, the Veteran is able to ambulate with a normal gait and no assistive devices (aside from her orthotic inserts) and the examiner opined that this disability only had a mild to moderate impact on the Veteran's occupation and daily life.  This assessment does not suggest that the Veteran was experiencing "marked" limitation of motion upon examination, even after repetition.  Therefore, a higher disability evaluation is not warranted under the DeLuca criteria as of May 4, 2010.  

The Board has also considered whether the Veteran may be entitled to a disability evaluation of 10 percent under Diagnostic Code 5003, prior to May 4, 2010, even though the record does not demonstrate that she was experiencing a compensable degree of limited motion.  However, the record does not demonstrate that the Veteran has been diagnosed with arthritis by X-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  According to October 2008 X-rays, the feet had inferior calcaneal spurs and the left ankle was within normal limits.  X-rays taken in May 2010 also revealed calcaneus spurs.  Furthermore, as already noted, Note (2) to Diagnostic Code 5003 provides that the 20 percent and the 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.  Therefore, a 10percent disability evaluation is not warranted under Diagnostic Code 5003.  

The record demonstrates that the Veteran's claims were combined and the disability rating was increased to 10 percent, effective May 4, 2010, under Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopaedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The preponderance of the evidence of record demonstrates that this application of this code would not warrant a compensable disability evaluation prior to May 4, 2010.  During the October 2008 VA examination, there was no evidence of painful motion and the Achilles tendon was normal bilaterally upon weight bearing.  It was also noted that pes planus was not present at this time.  Likewise, a disability evaluation in excess of 10 percent would not be warranted as of May 4, 2010.  According to the May 2010 VA examination, the Veteran did experience remarkable inward bowing of the Achilles tending upon weight bearing and there was pain on manipulation and foot use.  However, there was no objective evidence of marked deformity, accentuated pain on manipulation or swelling upon use.  As such, higher disability evaluations are not warranted for bilateral flatfoot under Diagnostic Code 5276.  

The Board has also considered whether the Veteran may be entitled to a higher disability evaluation based on claw foot under Diagnostic Code 5278.  According to the Veteran's May 2010 VA examination, she did suffer from claw foot.  There is no evidence of claw foot (or pes cavus) prior to May 2010 and it was noted to not be present during her previous VA examination of October 2008.  Under Diagnostic Code 5278, a higher disability evaluation of 30 percent is warranted for bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  According to the May 2010 VA examination, the Veteran had no limitation of dorsiflexion at the ankle and there was only moderate tenderness at the metatarsal heads.  As such, the Veteran does not meet the criteria for a higher disability evaluation under Diagnostic Code 5278.  

In her November 2009 appeal to the Board, the Veteran indicated that she felt she was entitled to a disability evaluation of 30 percent.  However, the Veteran did not provide any evidence or testimony to demonstrate that she would be entitled to a higher disability rating under any relevant diagnostic code.  Rather, the Veteran indicated that she could not stand or walk for more than 20 minutes, that she had heat and redness in the toes of both feet, and that she had frequent numbness in the feet.  However, this symptomatology does not demonstrate that the Veteran meets the criteria for a higher disability evaluation under any of the previously discussed diagnostic codes.   

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with her service-connected disabilities of the feet are pain and impaired ambulation.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271, 5278 and 5284.  The evidence does not suggest that the Veteran's foot disabilities adjudicated herein have resulted in marked interference with employment or that there have been any periods of hospitalization.  According to the May 2010 VA examiner, the Veteran's occupational impairment was best characterized as mild to moderate.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board has also considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as noted in the preceding paragraph, the Veteran has remained employed with only mild to moderate occupational effects during the pendency of her appeal.  Since the evidence establishes that the Veteran is not unemployable as a result of her service-connected disabilities of the feet, further consideration of this matter is not warranted.  

Having afforded the Veteran the full benefit of the doubt, the Board finds that she is entitled to separate disability evaluations of 10 percent under Diagnostic Code 5284 for her right and left foot plantar fasciitis and inferior calcaneal spurs, as of May 4, 2010, rather than a single combined disability evaluation of 10 percent under Diagnostic Code 5276.  However, the preponderance of the evidence is against the claim of entitlement to initial compensable disability evaluations for these conditions prior to May 4, 2010.  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable to this aspect of the Veteran's claim.  Having assigned staged ratings in this case, VA has applied the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an initial compensable disability evaluation for right foot plantar fasciitis and inferior calcaneal spur is denied.  

Entitlement to a disability evaluation of 10 percent for right foot plantar fasciitis and inferior calcaneal spur under Diagnostic Code 5284, as of May 4, 2010, is granted.  

Entitlement to an initial compensable disability evaluation for left foot plantar fasciitis and inferior calcaneal spur is denied.  

Entitlement to a disability evaluation of 10 percent for left foot plantar fasciitis and inferior calcaneal spur under Diagnostic Code 5284, as of May 4, 2010, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


